Hill, O. J.
1. The written request .to charge was pertinent and material to the contention of the accused. The entire charge is not in the record, but the trial judge in his order overruling the motion for a new trial states that he submitted to the jury the contentions of the accused embraced in the written request, and incorporated in his order the substance of his instructions on the contentions covered by the request, and an examination of these instructions shows that they clearly covered the -substance of the written request.
2. No other error of law except' as above stated being complained of, and, the verdict being supported by evidence, the judgment must be Affirmed.